Case 0:18-cv-61117-BB Document 87 Entered on FLSD Docket 10/05/2018 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                              CASE NO.: 18-CV-61117-BLOOM-VALLE

 STEVEN BENTON AUBREY and
 BRIAN EDWARD VODICKA,

                Plaintiffs,

 vs.

 D MAGAZINE PARTNERS, L.P. et al.,

             Defendants.
 _________________________________________/

         CITY DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
                             TO SERVE REPLY

         Defendants City of Dallas (the “City”),1 Scott Sayers, and Robert Ermatinger (collectively,

 the “City Defendants”), hereby move, unopposed, for an extension of time within which to serve

 a reply in support of their Motion to Dismiss (ECF No. 53).

         1.     On October 2, 2018, Plaintiffs filed two responses to the City Defendants’ Motion

 to Dismiss: a response purportedly directed to the City Defendants and to Ermatinger in his official

 capacity (ECF No. 83) and a response purportedly directed against Ermatinger in his individual

 capacity (ECF No. 81) (collectively, the “Reponses”).

         2.     The City Defendants’ reply to the Responses is currently due Tuesday, October 9,

 2018.

         3.     Because The City Defendants are faced with two responses, and because of the


 1
   As Plaintiffs concede (ECF No. 83, at p. 8), the Dallas Police Department is not an independent
 legal entity capable of being sued. The “City” includes the City of Dallas and the Dallas Police
 Department.


                     WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 87 Entered on FLSD Docket 10/05/2018 Page 2 of 5



 numerosity and complexity of the issues presented by the Complaint, Motion to Dismiss, and

 Responses, the City Defendants believe more time is needed to review and reply appropriately.

        4.      Therefore, the City Defendants respectfully request a seven-day extension, through

 and including October 16, 2018, within which to reply to Plaintiffs’ Responses.

        WHEREFORE, the City Defendants move for a seven-day extension of time, through and

 including October 16, 2018, within which to file a reply to Plaintiffs’ Responses (ECF Nos. 81 &

 83).

                                 CERTIFICATE OF CONFERRAL

        Counsel for the City Defendants certifies that he has conferred or attempted to confer with

 all parties or non-parties who may be affected by the relief sought in the motion in a good faith

 effort to resolve the issues raised in the motion. Plaintiffs have advised that they do not oppose the

 relief sought in this motion.



                                                Respectfully submitted,

                                                WEISS SEROTA HELFMAN
                                                 COLE & BIERMAN, P.L.
                                                Attorneys for the City
                                                2525 Ponce de Leon Blvd., Suite 700
                                                Coral Gables, Florida 33134
                                                Telephone:     (305) 854-0800
                                                Facsimile:     (305) 854-2323

                                                By:    /s/ Richard Rosengarten

                                                       JOSEPH H. SEROTA
                                                       Florida Bar No. 259111
                                                       Primary: jserota@wsh-law.com
                                                       Secondary: lmartinez@wsh-law.com

                                                       ERIC P. HOCKMAN
                                                       Florida Bar No. 064879


                                       2
                     WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 87 Entered on FLSD Docket 10/05/2018 Page 3 of 5



                                          Primary: ehockman@wsh-law.com
                                          Secondary: szavala@wsh-law.com

                                          RICHARD B. ROSENGARTEN
                                          Florida Bar No. 0106169
                                          Primary: rrosengarten@wsh-law.com
                                          Secondary: szavala@wsh-law.com




                                  3
                WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 87 Entered on FLSD Docket 10/05/2018 Page 4 of 5



                                        Certificate of Service

        I certify that on October 5, 2018, this document was electronically filed with the Clerk of

 Court using CM/ECF, and is also being served by U.S. Mail (or via CM/ECF if they have obtained

 authorization) upon all pro se plaintiffs identified on the below service list.

                                                By:     /s/ Richard Rosengarten

                                             Service List

          Steven B. Aubrey                                  Brian E. Vodicka
          2601 NW 3rd Ave                                   2601 NW 3rd Ave
          Wilton Manors, FL 33311                           Wilton Manors, FL 33311
          (512) 666-8004                                    (954) 716-9375
          defamationperse@gmail.com                         defamationperse@gmail.com
          Plaintiff Pro Se                                  Plaintiff Pro Se

          Stephen Charles Schoettmer, Esq.                  Demetri Anastasiadis
          4305 W. Lovers Lane                               Assistant Attorney General of Texas
          Dallas, TX 75209                                  Law Enforcement Defense Division
          (214) 228-8792                                    Office of the Attorney General
          Steve.schoettmer1@gmail.com                       P.O. Box 12548
          Defendant                                         Austin, Texas 78711
                                                            (512) 463-2080

          Peter L. Harlan, Assistant District               Tiernan Cole, Esq.
          Attorney                                          Assistant Attorney General
          133 N. Riverfront Blvd. 1319                      Office of Attorney General of Florida
          Dallas, Texas 75207                               110 SE 6th Street, FL 10
          (512) 653-3690                                    Fort Lauderdale, FL 33301
          Attorney for Defendants Melinda C.                (954) 712-4600
          Urbina, Dallas County Sheriff                     Tiernan.cole@myfloridalegal.com
          Department and Dallas County,                     Gwendolyn.hinton@myfloridalegal.com;
          Texas                                             Martine.legagneur@myfloridalegal.com
                                                            Attorney for Defendant Judge Eric
                                                            Vaughn Moye

 Continued next page




                                       4
                     WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 87 Entered on FLSD Docket 10/05/2018 Page 5 of 5




        Dana J. McElroy, Esq.
        Thomas & Locicero PL
        915 Middle River Drive, Suite 309
        Fort Lauderdale, FL 33304
        (954) 703-3416
        dmcelroy@tlolawfirm.com

        Jason P. Bloom, Esq.
        2323 Victory Avenue, Suite 700
        Dallas, Texas 75219
        (214) 651-5000

        Attorneys For D Magazine
        Partners, L.P. D/B/A
        D Magazine; Magazine Limited
        Partners, L.P.; Allison Media, Inc.;
        and Jamie L. Thompson




                                    5
                  WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
